NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 Feb 2022 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed on 11 March 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application N0. 15/928986 now US Patent No. 11, 222, 796 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "process gas supply unit" (claim 1 and 22).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, "process gas supply unit" (claim 1 and 22) shall be interpreted as comprising gas supply line 44a, MFC 46a, and valve 48a, or equivalents thereof in light of Fig. 10 and paragraph [0027].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Tim Kitchen on 14 June 2022 and confirmed as approved on 23 June 2022.

The application has been amended as follows: 

Claims
The claims are amended as follows:

1. (Currently Amended) A substrate processing apparatus comprising:
a reaction tube defining a process chamber, wherein the process chamber comprises: a process region where a substrate is processed; and a thermal insulating region under the process region, and the reaction tube comprises: a gas exhaust space that protrudes toward an outside of the reaction tube; a first exhaust provided on a partition between the gas exhaust space and a side of the process region and configured to laterally exhaust an atmosphere of the process region; a second exhaust provided discontinuously to the first exhaust on a partition between the gas exhaust space and the thermal insulating region and disposed at a height corresponding to the thermal insulating region and configured to exhaust an atmosphere of the thermal insulating region; and a gas exhaust port that communicates with the gas exhaust space and configured to connect the reaction tube to an exhaust pipe;
a substrate retainer configured to support the substrate in the process region of the process chamber;
a process gas supply unit configured to supply a process gas into the process chamber;
a heater installed in the thermal insulating region and configured to heat the substrate;
a thermal insulating unit disposed under the substrate retainer and comprising a cylinder accommodating the heater; and
a purge gas supply pipe and a purge gas supply valve communicating with a purge gas supply port, the purge gas supply port , the purge gas supply port is formed as a ring-shaped opening and disposed in the thermal insulating unit at a height higher than that of the second exhaust.
4. (Currently Amended) The substrate processing apparatus of claim 1, further comprising:
a support member supporting a thermal insulating disc; and
a base member fixed to an upper end of a rotary shaft and supporting the support member.
5. (Currently Amended) A method of manufacturing a semiconductor device using the apparatus of claim 1, comprising: 
(a) placing the substrate on the substrate retainer; and 
(b) processing the substrate while supplying the process gas into the process chamber with the process gas supply unit, wherein in the step (b), an inside of the thermal insulating unit is purged with the purge gas from the purge gas supply port.
13. (Cancelled)
16. (Cancelled)
17. (Currently Amended) The substrate processing apparatus of claim 1, further comprising exhaust holes located at a lower portion of the thermal insulating unit on a side of the insulating region which is opposite to the second exhaust 
wherein an upper end of the second exhaust is higher than an upper end of the gas exhaust port, and a lower end of the second exhaust is higher than a lower end of the gas exhaust port.
18. (Cancelled)
21. (Cancelled)
22. (Currently Amended) A substrate processing apparatus comprising: 
a reaction tube defining a process chamber, wherein the process chamber comprises:
a process region where a substrate is processed; and a thermal insulating region under the process region, and the reaction tube comprises: a gas exhaust space that protrudes toward an outside of the reaction tube; a first exhaust provided on a partition between the gas exhaust space and a side of the process region and configured to laterally exhaust an atmosphere of the process region; a second exhaust provided discontinuously to the first exhaust on a partition between the gas exhaust space and the thermal insulating region and disposed at a height corresponding to the thermal insulating region and configured to exhaust an atmosphere of the thermal insulating region; and a gas exhaust port that communicates with the gas exhaust space and configured to connect the reaction tube to an exhaust pipe; 
a substrate retainer configured to support the substrate in the process region of the process chamber; 
a process gas supply unit configured to supply a process gas into the process chamber; 
 	a heater installed in the thermal insulating region and configured to heat the substrate;
 	a thermal insulating unit disposed under the substrate retainer and comprising:  and insulating discs including at least one reflective disc or at least one thermal insulation disc that are accommodated in the cylinder 
 	a purge gas supply port that opens inside the cylinder of the thermal insulating unit and is configured to be able to supply a purge gas that purges that process gas from an inside of the thermal insulating unit,
wherein the second exhaust partially overlaps with higher than a lowermost one of the insulating discs.
Allowable Subject Matter
Claims 1-7, 9, 11, 12, 14, 15, 17, 19, 20, 22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, closest prior art of record (viz. Ogawa (US 2014/0256152 A1) in view of Seo et al. (US 2017/0022610 A1) and Murobayashi et al. (US 2012/0214317 A1) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "a thermal insulating unit disposed under the substrate retainer and comprising a cylinder accommodating the heater; and a purge gas supply pipe and a purge gas supply valve communicating with a purge gas supply port, the purge gas supply port opens inside the cylinder of the thermal insulating unit and is configured to be able to supply a purge gas and expose the heater to the purge gas, the purge gas supply port is formed as a ring-shaped opening and disposed in the thermal insulating unit at a height higher than that of the second exhaust", in the context of other limitations of the claim.
Regarding independent claim 22, closest prior art of record (viz. Ogawa (US 2014/0256152 A1) in view of Seo et al. (US 2017/0022610 A1) and Murobayashi et al. (US 2012/0214317 A1) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "a purge gas supply port that opens inside the cylinder of the thermal insulating unit and is configured to be able to supply a purge gas that purges the process gas from an inside of the thermal insulating unit, … wherein the second exhaust partially overlaps with the gas exhaust port, an upper end of the second exhaust is lower than an uppermost one of the insulating discs and higher than a lower end of the reaction tube, and a lower end of the second exhaust is lower than an upper end of the gas exhaust port and higher than a lowermost one of the insulating discs.", in the context of other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asari et al. (US 2011/0303152 A1) teaches a gap (distance L4, Fig. 2, para. [0059]) between the reaction tube (comprising processing container 44, Fig. 2) and cylinder (comprising support structure 38, Fig. 2) is in the range of 5 to 20 mm to reduce amount of gas that flow through the space between the cylinder (38, Fig. 2) and reaction tube (44, Fig. 2) (para. [0059]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716